internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom p si plr date date re legend decedent e i n spouse child a date date trust x y z state x applicable state law dear this is in response to your letter dated date and prior correspondence in which you requested several ruling concerning the application of sec_2518 of the internal_revenue_code to proposed disclaimers decedent a resident of state x died on date survived by spouse under the terms of decedent’s will executed on date decedent’s residuary_estate passed to a revocable_trust trust also created on date decedent and spouse were co-settlors of the trust under article iii of the trust during the life of the settlors the trustee is to pay to the settlors all the trust income in convenient installments in accordance with any written or oral instructions that settlors may furnish regarding the frequency or method of payments also during the life of the settlors the trustee shall pay to them or for their benefit any part or parts or all of the principal of the trust estate and any accumulated income in accordance with the terms of any written or plr-111357-99 oral instruction that settlors may furnish to the trustee only if either settlor is not a trustee regarding the method or amount of such payments in the event either settlor is not a trustee oral instructions are to be confirmed by the trustee in writing sent to the settlors at any time during the life of settlors that they fail to furnish trustee with current written or oral instructions concerning payments of net_income or principal to or for their benefit then the trustee has discretion to pay trust income and principal as the trustee determines to be necessary or advisable to provide for settlors’ health support and maintenance article v provides that either of the settlors may act on behalf of this trust either jointly or severally article xiii a provides that the settlors reserve the power to withdraw property from the trust in any amount and at any time upon giving reasonable notice in writing to the trustee during the lifetime of the settlors the trust may be revoked by the settlors jointly or by their personal_representatives or by the survivor of them upon the death of the survivor of decedent and spouse the trust is to terminate and the property distributed outright to the decedent and spouse’s three children if a child dies before termination and is survived by issue the issue of the deceased child will receive the share of the deceased child per stirpes decedent and spouse were initial co-trustees of trust prior to the death of decedent child a succeeded spouse as co-trustee of the trust after the death of decedent child a became the sole trustee since the death of decedent child a has also handled the personal affairs of spouse on the date of decedent’s death the trust held one asset an investment account with a brokerage firm valued at x dollars it is represented that decedent and spouse contributed equally to this account decedent and spouse also owned jointly two treasury direct accounts holding a variety of u s treasury bills valued at y dollars these accounts were held in the form decedent or spouse in addition decedent and spouse owned jointly three bank accounts savings checking and money market with a combined value of z dollars it is represented that decedent and spouse contributed equally to the treasury direct accounts and the three joint bank accounts prior to the decedent’s death the earnings from the investment account and treasury direct accounts were plr-111357-99 automatically deposited into either the savings account or the money market account for a short_period after decedent’s death these automatic deposits continued additionally other deposits pension social_security and proceeds from the sale of three securities held in the investment account were made to the three bank accounts child a used some of the funds in the three accounts to pay certain expenses of the spouse and decedent’s estate it is represented that the amount withdrawn from the three accounts after decedent’s death was z dollars the amount held in these accounts at the date of the decedent’s death thus an amount equal to funds automatically deposited into the accounts from the treasury direct accounts and investment account after decedent’s death or any of the funds deposited into the three bank accounts after decedent’s death was retained in the accounts subsequent to decedent’s death the trust investment account and the treasury direct accounts have been divided into equal accounts and the automatic deposits into the three bank accounts have been canceled furthermore no distributions have been made from the share attributable to decedent’s one-half interest in the trust investment account or one-half interest in the treasury direct accounts distributions have been made from the accounts funded with spouse’s one-half share spouse proposes to disclaim within months of decedent’s death one-half of the treasury direct accounts and one-half of the funds in the bank accounts attributable to decedent’s one- half interest in the treasury direct accounts and trust investment account plus any income earned in the bank accounts attributable to this property spouse will also disclaim her powers to withdraw or appoint trust assets and her power to amend or revoke the trust as to the decedent’s one-half interest in the trust investment account and any other_property passing to the trust as a result of the above disclaimers the trustee will segregate the property subject_to the disclaimer and administer the property separately under applicable state law governing disclaimers a person to whom any property devolves by whatever means may disclaim such property the property may be disclaimed regardless of whether it passes under a testamentary instrument by intestacy or under a nontestamentary instrument or contract a surviving joint tenant may disclaim as a separate interest any property interest passing to the surviving joint tenant by right_of_survivorship also under applicable state law the disclaimant is treated as predeceasing the decedent with respect to the disclaimed property consequently in the instant case as a result of spouse’s disclaimers the disclaimed interest in the treasury direct accounts and the bank accounts will pass through plr-111357-99 decedent’s probate_estate to trust you have requested the following rulings the spouse’s proposed disclaimer of her powers to withdraw or appoint trust assets and her power to amend or revoke the trust as to the decedent’s one-half interest in the investment account and any other_property passing to the trust as a result of the disclaimers described below will be a qualified_disclaimer under sec_2518 the spouse’s proposed disclaimer of one-half of the treasury direct accounts and one-half of the funds deposited in the bank accounts after decedent’s death attributable to decedent’s one- half interest in the treasury direct accounts and trust investment account plus any income earned in the bank accounts attributable to this property will be a qualified_disclaimer under sec_2518 sec_2046 provides that disclaimers of interests passing upon death are treated for federal estate_tax purposes as provided by sec_2518 sec_2518 sets forth the requirements that must be met for a disclaimer to be treated as qualified for federal gift_tax purposes sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the federal estate gift and generation-skipping_transfer_tax such interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of the date on which the transfer creating the interest in such person is made or the day that the person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other plr-111357-99 than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides in part that if a person makes a qualified_disclaimer then for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferror of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of the benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in the property however merely taking delivery of an interest or title without more does not constitute acceptance moreover a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of the decedent sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without direction on the part of the disclaimant to a person other than the disclaimant except if the disclaimant is the decedent’s surviving_spouse if there is an express or implied agreement that the disclaimed interest in property is to be given or bequeathed to a person specified by the disclaimant the disclaimant is to be treated as directing the transfer of the property interest a disclaimer is not a qualified_disclaimer if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or the disclaimed property passes to or for the benefit of the disclaimant as a result of the disclaimer except in the case of a disclaimer by the surviving_spouse sec_25_2518-2 provides that in the case of a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent the disclaimer satisfies the requirements of sec_25_2518-2 if the interest passes as a result of the disclaimer without direction on the part of the plr-111357-99 surviving_spouse either to the surviving_spouse or to another person sec_25_2518-3 provides that if the requirements of the section are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in such property and such power_of_appointment with respect to all or any undivided portion of such property may be disclaimed independently from any other interest separately created by the transferor in the property if the requirements of sec_2518 are met further a disclaimer of a power_of_appointment with respect to property is a qualified_disclaimer only if any right to direct the beneficial_enjoyment of the property which is retained by the disclaimant is limited by an ascertainable_standard sec_25_2518-2 provides that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor’s own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under sec_25_2511-1 the transfer creating the survivor’s interest in the decedent’s share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within months of the cotenant’s death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by the surviving joint tenant in the instant case with respect to the investment account held in trust it is represented that decedent and spouse contributed equally to the account under the terms of trust decedent retained the right to withdraw his one-half contribution without having to account to spouse for the withdrawal further as it pertains to decedent’s one-half interest in the trust spouse’s power to withdraw or appoint trust assets and her power to amend or revoke the trust effectively constitute a lifetime power_of_appointment that is treated as a separate interest in the trust in accordance with sec_25_2518-3 accordingly we conclude that spouse’s disclaimer of her powers to withdraw or appoint trust assets and to amend or revoke the plr-111357-99 trust as to decedent’s one-half interest in the trust and the assets passing to the trust as a result of spouse’s other disclaimers described below will constitute a qualified_disclaimer if the proposed disclaimer is in writing and delivered within months of the decedent’s date of death with respect to the treasury direct accounts we note that the accounts were titled in the form decedent or spouse and under applicable treasury regulations decedent could unilaterally withdraw his contributions to the accounts see c f_r sec_357 b ii further in view of the disclaimers with respect to spouse’s powers in trust noted above spouse will not retain any power to direct the disposition of the disclaimed property accordingly we conclude that spouse’s disclaimer of one-half of the treasury direct accounts will constitute a qualified_disclaimer under sec_2518 assuming the disclaimer is in writing and delivered within months of decedent’s death as required under sec_2518 similarly we conclude that the spouse’s disclaimer of the deposits made to the three joint accounts after decedent’s death attributable to decedent’s share of the treasury direct accounts and trust investment account will constitute a qualified_disclaimer under sec_2518 assuming the disclaimer is in writing and delivered within months of decedent’s death as required under sec_2518 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer sincerely assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosure copy for purposes
